DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/971,949 filed 08/21/2020.

Information Disclosure Statement
The information disclosure statement filed 08/21/2020 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Kevin King on 12/14/2021.


Proposed Examiner’s Amendments for 16/971,949
1.	(Currently Amended)  An electronic module (40) comprising at least one printed circuit board of a first generic type (“printed circuit board A”), if appropriate populated on both sides, which is populated in an overlapping manner with at least one printed circuit board of a second generic type (“printed circuit board B”), wherein the printed circuit board B is populated with at least one electronic component with specific requirements (19), and the printed circuit boards A and B, which are connected to one another, form a stepped printed circuit board composite (100, 200, 300, 400, 500), wherein the stepped printed circuit board composite
		wherein the contact surface
wherein support elements, and
wherein washers (24, 26) made from printed-circuit-board-B material are applied as the support elements on the contact surface of the heat sink in the region of the end regions of the printed circuit board composite formed by the sections of the at least one printed circuit board A, and the end regions of the printed circuit board composite sit on the washers and are supported by the washers, wherein the printed-circuit-board-B material for the washers is chosen from the same batch from which the printed-circuit-board-B material for the at least one printed circuit board B originates.

2.	(Currently Amended)  The electronic module according to claim 1, wherein the at least one printed circuit board A has at least one recess (10) and the at least one printed circuit board B is connected in an overlapping manner to the at least one printed circuit board A such that in each case, a printed circuit board B in each case covers a recess (10) of the printed circuit board A at least in certain regions

3.	(Previously Presented)  The electronic module according to claim 2, wherein the at least one recess (10) is essentially window-shaped.

4-5.	(Cancelled).

6.	(Currently Amended)  The electronic module according to claim 1, wherein the at least one printed circuit board A has alignment holes (22), and the washers (26) are positioned on the contact surface of the heat sink below the alignment holes of the at least one printed circuit board A, so that surface regions (26a) of the respective washers (26) are exposed by the alignment holes (22).

7.	(Currently Amended)  The electronic module according to claim 1, wherein the support elements

8.	(Previously Presented)  The electronic module according to claim 1, wherein the at least one printed circuit board A and the at least one printed circuit board B are contacted with one another in their overlap region (501) by means of ball grid array (BGA) technology.

9.	(Currently Amended)  A method for producing an electronic module in a component placement line, the electronic module comprising a stepped printed circuit board composite having at least one electronic component with specific requirements and a heat sink, wherein the method comprises:

		placing the stepped printed circuit board composite obtained onto the heat sink in such a manner that a fastening side of the at least one printed circuit board B rests flat on a contact surface of the heat sink, wherein the contact surface of the heat sink is dimensioned and positioned in such a manner that it extends at least partially laterally beyond the fastening side of the at least one printed circuit board B in each case in the direction of the end regions formed by the sections of the at least one printed circuit board A, and wherein support elements, for mechanically supporting the end regions formed by the sections of the at least one printed circuit board A, are constructed on the contact surface of the heat sink,
wherein washers made from printed-circuit-board-B material are applied as the support elements on the contact surface of the heat sink in the region of the end regions of the printed circuit board composite formed by the sections of the at least one printed circuit board A, and the end regions of the printed circuit board composite sit on the washers and are supported by the washers, wherein the printed-circuit-board-B material for the washers is chosen from the same batch from which the printed-circuit-board-B material for the at least one printed circuit board B originates.

10.	(Previously Presented)  The method for producing an electronic module according to claim 9, wherein the method comprises the steps:
		a)	providing at least one printed circuit board B with a placement side (top) and a fastening side (bottom), facing away from the placement side, and providing at least one electronic component with specific requirements,

		c)	providing at least one printed circuit board A with a first placement side (top) and a second placement side (bottom), facing away from the first placement side, and providing electronic component elements,
		d)	placing (top-up) and fixing electronic component elements on the first placement side of the at least one printed circuit board A and subsequently turning the printed circuit board A,
		e)	placing (bottom-up) and fixing electronic component elements on the second placement side of the at least one printed circuit board A and placing (bottom-up) and fixing the at least one populated printed circuit board B from step b) on the second placement side of the at least one printed circuit board A in an overlapping manner, to obtain a stepped printed circuit board composite, wherein the stepped printed circuit board composite is delimited at least in certain regions by end regions, which are formed by sections of the at least one printed circuit board A, and
		f)	placing the stepped printed circuit board composite obtained onto the heat sink in such a manner that the fastening side of the at least one printed circuit board B rests flat on a contact surface of the heat sink, wherein the contact surface of the heat sink is dimensioned and positioned in such a manner that it extends at least partially laterally beyond the fastening side of the at least one printed circuit board B in each case in the direction of the end regions formed by the sections of the at least one printed circuit board A, and support elements, for mechanically supporting the end regions formed by the sections of the at least one printed circuit board A, are constructed on the contact surface of the heat sink.

11.	(Previously Presented)  The method for producing an electronic module according to claim 9, wherein the method comprises the steps:
		g)	providing at least one printed circuit board A with a first placement side (top) and a second placement side (bottom), facing away from the first placement side, and providing electronic component elements,

		i)	providing at least one printed circuit board B with a placement side (top) and a fastening side (bottom), facing away from the placement side,
		j)	placing (bottom-up) and fixing the at least one printed circuit board B on the second placement side of the at least one printed circuit board A in an overlapping manner, to obtain a stepped printed circuit board composite, wherein the stepped printed circuit board composite is delimited at least in certain regions by end regions, which are formed by sections of the at least one printed circuit board A, and subsequently turning the stepped printed circuit board composite,
		k)	placing (top-up) and fixing at least one provided electronic component with specific requirements on the placement side of the at least one printed circuit board B and electronic component elements on the first placement side of the at least one printed circuit board B of the stepped printed circuit board composite from step j), to obtain a stepped printed circuit board composite populated on both sides, and
		l)	placing the stepped printed circuit board composite obtained onto the heat sink in such a manner that the fastening side of the at least one printed circuit board B rests flat on a contact surface of the heat sink, wherein the contact surface of the heat sink is dimensioned and positioned in such a manner that it extends at least partially laterally beyond the fastening side of the at least one printed circuit board B in each case in the direction of the end regions formed by the sections of the at least one printed circuit board A, and support elements, for mechanically supporting the end regions formed by the sections of the at least one printed circuit board A, are constructed on the contact surface of the heat sink.

12.	(Previously Presented)  The method according to claim 11, wherein in step k), the positioning of the at least one electronic component with specific requirements on the printed circuit board B takes place with the aid of reference marks positioned on the at least one printed circuit board A.

13.	(Previously Presented)  An electronic module (40) produced according to claim 9.



15.	(Previously Presented)  The use of an electronic module according to claim 1 in an illumination device for a motor vehicle.

Allowable Subject Matter
Claims 1-3, 6-15 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; An electronic module (40) comprising at least one printed circuit board of a first generic type (“printed circuit board A”), if appropriate populated on both sides, which is populated in an overlapping manner with at least one printed circuit board of a second generic type (“printed circuit board B”), wherein the printed circuit board B is populated with at least one electronic component with specific requirements (19), and the printed circuit boards A and B, which are connected to one another, form a stepped printed circuit board composite (100, 200, 300, 400, 500), wherein the stepped printed circuit board compositeis placed on a heat sink (20), wherein a fastening side (15) of the at least one printed circuit board B rests flat on a contact surface (21) of the heat sink
wherein the contact surface, and
wherein washers (24, 26) made from printed-circuit-board-B material are applied as the support elements on the contact surface of the heat sink in the region of the end regions of the printed circuit board composite formed by the sections of the at least one printed circuit board A, and the end regions of the printed circuit board composite sit on the washers and are supported by the washers, wherein the printed-circuit-board-B material for the washers is chosen from the same batch from which the printed-circuit-board-B material for the at least one printed circuit board B originates.
          Therefore, claim 1 and its dependent claims 2, 3, 6-8, 14, 15 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 9 with the allowable feature being; A method for producing an electronic module in a component placement line, the electronic module comprising a stepped printed circuit board composite having at least one electronic component with specific requirements and a heat sink, wherein the method comprises: populating at least one printed circuit board of a first generic type (“printed circuit board A”), if appropriate populated or to be populated on both sides, in an overlapping manner with at least one printed circuit board of a second generic type (“printed circuit board B”), wherein the printed circuit board B is populated with at least one electronic component with specific requirements, to obtain a stepped printed circuit board composite, wherein the stepped printed circuit board composite is delimited, at least in certain regions, by end regions, which are formed by sections of the at least one printed circuit board A, and
placing the stepped printed circuit board composite obtained onto the heat sink in such a manner that a fastening side of the at least one printed circuit board B rests flat on a contact surface of the heat sink, wherein the contact surface of the heat sink is dimensioned and positioned in such a manner that it extends at least partially laterally beyond the fastening side of the at least one printed circuit board B in each case in the direction of the end regions formed by the sections of the at least one printed circuit board A, and wherein support elements, for mechanically supporting the end regions formed by the sections of the at least one printed circuit board A, are constructed on the contact surface of the heat sink, wherein washers made from printed-circuit-board-B material are applied as the support elements on the contact surface of the heat sink in the region of the end regions of the printed circuit board composite formed by the sections of the at least one printed circuit board A, and the end regions of the printed circuit board composite sit on the washers and are supported by the washers, wherein the printed-circuit-board-B material for the washers is chosen from the same batch from which the printed-circuit-board-B material for the at least one printed circuit board B originates.
          Therefore, claim 9 and its dependent claims 10-13 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SHERMAN NG/Primary Examiner, Art Unit 2847